DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 were originally filed.
Claims 1, 6-7, and 9-20 are pending and have been allowed for the reasons set forth below.
Allowable Subject Matter
Claims 1, 6-7, and 9-20 are allowed over the prior art of record.
The closest prior art of record is US 2018/0128933A1 (“Koch”), US 2014/0236431A1 (“Hendrickson”), and US 10255670B1 (“Wu”).

Applicant’s arguments, see pages 8-9, filed 02/17/2022, with respect to claim 1 has been fully considered and are persuasive.

The following is an examiner' s statement of reasons for allowance:
The prior art Koch discloses a soil imaging system having a work layer sensor disposed on an agricultural implement to generate an electromagnetic field through a soil area of interest as the agricultural implement traverses a field. Koch further contains a monitor in communication with the work layer sensor adapted to generate a work layer image of the soil layer of interest based on the generated electromagnetic field. The work layer sensor may also generate a reference image by generating an electromagnetic field through undisturbed soil. The 

The prior art Hendrickson discloses a soil compaction reduction system and method that determines a path through the field for a mobile machine or control a soil compaction characteristic of the mobile machine based upon a varying soil compaction characteristic of the mobile machine as the mobile machine traverses the field and based upon a soil compaction constraint. Hendrickson further shows that it is able to take into account the weight of the vehicle while passing through the work area in order to replenish fuel and/or in order to dig certain areas that contain less compaction of soil. Further Hendrickson shows the idea of containing different areas in the map that dictate different sections or zones that require less compaction or more compaction depending on if it is a wet zone or not. However, Hendrickson does not explicitly disclose “beginning adjustment of the work tool at the first reference point associated with the 

	The prior art Wu discloses a crop management vehicle that contains an image sensor that is portable to other crop management vehicles. The image sensor contains framework having a bank of procedures for monitoring and controlling of navigation, spray applications, weeding, seeding, and machine configurations. Further Wu captures, preserves, and corrects captured images of the area for analysis and response for crop yield analysis. Wu showed an idea of the vehicle completely stopping in order to adjust the work tool due to the height of the crop while performing field operations. However, Wu does not disclose the limitations “beginning adjustment of the work tool at the first reference point associated with the first compaction level; and stopping adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.”.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“beginning adjustment of the work tool at the first reference point associated with the first compaction level; and stopping adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.”.

Claims 6-7, & 9-15 depend from claim 1 and are therefore allowable.

Regarding Claim 16, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“beginning adjustment of the work tool at the first reference point associated with the first compaction level; and stopping adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.”.

Claims 17-19 depend from claim 16 and are therefore allowable.

Regarding Claim 20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: 
“wherein the work tool is configured to be controlled to begin adjustment of the work tool at the first reference point associated with the first compaction level and stop adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668    

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                                                                                                                                                                                                                            





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Duff Registration Number 68,535, on 04 March 2022. 

The application has been amended as follows: 

---Beginning of Amendments---
16. (Currently amended) A method of mitigating compaction with a vehicle having a work tool in a work area, the method comprising: 
passing through the work area at a plurality of reference points to form a compaction map associated with compaction in the work area; 
determining at least one data layer associated with the plurality of reference points forming the compaction map in the work area; 
geo-referencing the at least one data layer in the compaction map; 
creating a predetermined path plan for compaction mitigation in the work area that is stored to be available to a controller of the vehicle such that the controller is configured to control operation of the vehicle, wherein at least one of the vehicle and the work tool traverses the work area over compacted areas of the compaction map and avoids traversing the work area over non-compacted areas of the compaction map; 

determining vehicle position data as the vehicle passes through the work area at the plurality of reference points along the path plan; 
wherein the compaction map comprises a first compaction level at a first reference point of the plurality of reference points and a second compaction level at a second reference point of the plurality of reference points that is greater than the first compaction level; 
passing the work tool through the work area at the plurality of reference points after determining the compaction map; 
passing the work tool through the first reference point before passing the work tool through the second reference point; 
[[and]] 
adjusting the work tool at the plurality of reference points based on the vehicle position data and the at least one data layer; 
beginning adjustment of the work tool at the first reference point associated with the first compaction level; and 
stopping adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.

20. (Currently amended) A compaction mitigation system for a work area, the system comprising: 
a compaction map of the work area having compaction data associated with a plurality of reference points; 
wherein the compaction map comprises a first compaction level at a first reference point of the plurality of reference points and a second compaction level at a second reference point of the plurality of reference points that is greater than the first compaction level; 
a vehicle configured to pass through the work area at the plurality of reference points after the compaction map is created; 
a path plan for compaction mitigation in the work area and configured to be followed by the vehicle to traverse compacted areas of the work area in accordance with the compaction map; 
a receiver configured to receive location data in the work area; 
a controller accessing the path plan to control a path of the vehicle based on the path plan and configured to be referenced while the vehicle makes passes through the work area along the path plan and accessing the compaction map; and 
a work tool coupled to the vehicle and configured to be controlled at the plurality of reference points by the controller accessing the compaction map based on the location data and the compaction data; 
wherein the work tool is configured to be controlled to begin adjustment of the work tool at the first reference point associated with the first compaction level and stop adjustment of the work tool before the work tool reaches the second reference point associated with the second compaction level that is greater than the first compaction level.
---End of Amendments---